Citation Nr: 1435760	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-31 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected degenerative disc disease of the lumbosacral spine with left leg numbness and tingling.

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected degenerative disc disease of the lumbosacral spine with left leg numbness and tingling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from May 2003 to July 2004.  He had no foreign service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In August 2009, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  Such a hearing was scheduled in May 2011; however, the Veteran failed to appear.  Therefore, any request for such a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).

The Board remanded the instant matters in November 2012.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand order with regards to the claims for service connection and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA reveals a July 2014 Informal Hearing Presentation submitted by the Veteran's representative as well as VA treatment records dated through October 2012; such records were considered in the January 2013 supplemental statement of the case.  The remaining documents contained in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.



FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a bilateral knee disorder, or persistent or recurrent symptoms of such a disorder.

2.  The Veteran does not have a current diagnosis of a bilateral hip disorder, or persistent or recurrent symptoms of such a disorder.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or aggravated by active service or secondary to service connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  

2.  A bilateral hip disorder was not incurred in or aggravated by active service or secondary to service connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

Relevant to the claims adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2007 letter, sent prior to the initial February 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, service personnel records, VA outpatient treatment records and various private treatment records have been obtained and considered.

In addition, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, although the Veteran was asked to complete additional authorization forms to allow VA to obtain records from specific private treatment providers in letters dated in December 2009 and November 2012, he did not complete the appropriate authorization forms.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Board notes that no examination was conducted in this case nor is one warranted in conjunction with the service connection claims.  In this regard, under 38 U.S.C.A. § 5103A(d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Board finds that a VA examination and/or opinion is not necessary with respect to the claims decided herein as the Veteran does not have a current diagnosis related to the knees and/or hips or any lay or clinical report or documentation of symptoms indicative of a currently manifested knee and/or hip condition separate from the service connected radiculopathy affecting his legs.  Although the Veteran has suggested that he had received treatment for his claimed disabilities and been diagnosed with a disorder by a private provider, the treatment records from this provider contained in the record are negative for such complaints, treatments or diagnoses and, as detailed below, the Veteran has not completed an appropriate authorization form to allow VA to obtain additional or updated records.   Moreover, the clinical evidence of record is unremarkable for any present complaints, treatments, or diagnoses referable to the claimed disabilities.  Therefore, as there is no credible evidence of a current diagnosis or persistent or recurrent symptoms of the claimed disabilities, the Board finds that an examination and opinion are not warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon, supra; Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required).

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the November 2012 remand directives in that the Veteran's updated VA treatment records have been obtained and he was asked to identify all non-VA providers who had treated him for the claimed conditions in a November 2012 letter, and as such, that no further action is necessary in this regard.  See D'Aries, supra.  The Board notes the argument of the Veteran's representative in a July 2014 Informal Hearing Presentation that the Veteran's treatment records from the Iowa City VA Medical Center had been requested by the AOJ but a response had not been received.  However, a review of the documents in Virtual VA reveals that VA treatment records from the Iowa City Healthcare System dated through October 2012 were added to the Veteran's Virtual VA paperless file in November 2012.  This argument is therefore without merit.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  To the extent that the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year and three years, respectively, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service connected condition.  See 38 C.F.R.      § 3.310.  Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).   VA has amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service connected disability.   38 C.F.R. § 3.310(b).

The Veteran contends that he suffers from bilateral knee and hip conditions that were the result of his service-connected lumbar spine disability.  The Board notes, however, that the RO has considered, and developed, these claims on both direct and secondary service connection theories of entitlement.  To give the Veteran every consideration in connection with the current appeals, the Board will do likewise.

Service treatment records were negative for complaints, treatments or diagnoses related to any knee and/or hip disorder.  Similarly, the post-service clinical records were negative for complaints, treatments or diagnoses related to any knee and/or hip disorder.

In the absence of proof of a current disability to knees and/or hips, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  In the absence of any competent evidence of a knee and/or hip disorder during the appeal period other than for which service connection is in effect (lumbar radiculopathy affecting the legs), the Board must conclude the Veteran does not currently suffer from such a disability.  Without competent evidence of a knee and/or hip disorder due to disease or injury, the Board must deny the Veteran's claims. 

As noted above, the Veteran has complained of joint pain and generalized discomfort.  However, a claim of service connection for discomfort or pain alone cannot be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356  (Fed. Cir. 2001).

With regard to the Veteran's competence and credibility, he is competent to report on symptoms but he is not competent to provide an opinion as to the presence of a current disability, as he does not have the requisite medical expertise.  In this regard, the presence of such disability is a complex medical question as it involves more than just lay observation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Lay evidence of symptoms is not enough; there must be a diagnosed disability.  The post-service VA and private treatment records are negative for objective findings related to any knee and/or hip disorder.  Any assertions from the Veteran are outweighed by the objective clinical findings and conclusions made by medical professionals. 

Without a diagnosed knee and/or hip disorder, service connection for such disabilities cannot be granted under any theory of entitlement.  Thus, the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims of service connection for bilateral knee and/or bilateral hip disorders must be denied.  38 U.S.C.A. § 5107; 38 C.F.R.          § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   

      (CONTINUED ON NEXT PAGE)










ORDER

Service connection for a bilateral knee disorder, to include as secondary to service-connected degenerative disc disease of the lumbosacral spine with left leg numbness and tingling, is denied.

Service connection for a bilateral hip disorder, to include as secondary to service-connected degenerative disc disease of the lumbosacral spine with left leg numbness and tingling, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


